693 So.2d 1142 (1997)
Ronnie STRICKLAND, Appellant,
v.
STATE of Florida, Appellee.
No. 96-2053.
District Court of Appeal of Florida, First District.
May 22, 1997.
Nancy A. Daniels, Public Defender; Michael A. Wasserman, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; James W. Rogers, Senior Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We affirm appellant's sentence but strike the attorney fee imposed because appellant was not informed that he had a right to challenge the assessment, which is fundamental error. See Neal v. State, 688 So.2d 392, 396 (Fla. 1st DCA 1997)("[T]he state overlooks the fact that the supreme court has held that it is `fundamental' error to order a criminal defendant to pay attorney fees without affording adequate notice and an opportunity to be heard."). The fee may again be imposed on remand provided appellant is afforded adequate notice and an opportunity to contest its amount. Brock v. State, 667 So.2d 1014 (Fla. 1st DCA 1996).
MINER, LAWRENCE and PADOVANO, JJ., concur.